THIS SECURED CONVERTIBLE DEBENTURE AND THE SECURITIES INTO WHICH THIS DEBENTURE
IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND THIS SECURED CONVERTIBLE DEBENTURE,
THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.


FUTURE NOW GROUP, INC.
SECURED CONVERTIBLE DEBENTURE



$1,666,667
 
 
New York, New York
 
 
 
 October 30, 2007

 
FOR VALUE RECEIVED, the undersigned, Future Now Group, Inc., a Nevada
corporation (referred to herein as the “Borrower”), with offices at 55
Washington St., Suite 419, Brooklyn, NY 11201, hereby unconditionally promises
to pay to the order of PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD., its
endorsees, successors and assigns (the “Lender”), in lawful money of the United
States, at 1400 Old Country Road, Suite 206, Westbury, New York 11590, or such
other address as the Lender may from time to time designate, the principal sum
of One Million, Six Hundred and Sixty-Six Thousand, Six Hundred and Sixty-Seven
Dollars ($1,666,667) (the “Loan”). This Debenture shall mature and become due
and payable in full on October 30, 2009 (the “Maturity Date”).
 
1.  Terms of Repayment. Principal of and interest on this Debenture shall be
paid by the Borrower as follows:
 
(a)  Interest at the rate of eleven percent (11%) per annum from the date hereof
through the Maturity Date shall be prepaid by deduction from the amount wire
transferred to the Borrower for this Debenture on the date hereof.
 
(b)  Principal shall be due and payable as follows:
 
Beginning on April 30, 2008 and on the first day of each month thereafter,
unless deferred by Lender under the Deferral Right, defined below, principal in
the amount of $83,333.33, representing 5% of the original principal (the
“Principal Payment”) of the Loan, shall be due, and (x) prior to the effective
date of the filing of an SB-2 representing the Lender shares, as further
described in the Registration Rights Agreement (the “Effective Date”), an
additional premium to compensate the Lender for the risk of holding Borrower’s
securities (the “Risk Premium”) equal to 20% of each such Principal Payment and
(y) after the Effective Date, for each such payment that is due and made in cash
(the “Cash Principal Payment”), a Risk Premium equal to 15% of each such Cash
Principal Payment. Should the Borrower elect to pay in Common Stock after the
Effective Date, the Risk Premium is not applicable and the Principal Payment
subject to the Percentage Cap will be valued at the lesser of the Fixed
Conversion Price (as defined in Section 2, below) per share or 80% of the Fair
Market Value of the Common Stock on the date of payment. "Fair Market Value" on
a date shall be the average of the daily closing prices for the five (5)
consecutive trading days before such date excluding any trades which are not
bona fide arm’s length transactions. The closing price for each day shall be (a)
if such security is listed or admitted for trading on any national securities
exchange, the last sale price of such security, regular way, or the mean of the
closing bid and asked prices thereof if no such sale occurred, in each case as
officially reported on the principal securities exchange on which such security
are listed, or (b) if quoted on NASDAQ or any similar system of automated
dissemination of quotations of securities prices then in common use the mean
between the closing high bid and low asked quotations of such security in the
over-the-counter market as shown by NASDAQ or such similar system of automated
dissemination of quotations of securities prices, as reported by any member firm
of the New York Stock Exchange selected by the Lender, (c) if not quoted as
described in clause (b), the mean between the high bid and low asked quotations
for the shares as reported by NASDAQ or any similar successor organization, as
reported by any member firm of the New York Stock Exchange selected by the
Lender. If such security is quoted on a national securities or central market
system in lieu of a market or quotation system described above, the closing
price shall be determined in the manner set forth in clause (a) of the preceding
sentence if bid and asked quotations are reported but actual transactions are
not, and in the manner set forth in clause (b) of the preceding sentence if
actual transactions are reported. Lender’s “Deferral Right” means that the
Lender, in its sole and absolute discretion may defer any scheduled payment of
principal, in whole or in part, by giving three (3) days’ prior written notice
to the Borrower, with any such deferred principal payment, in whole or part,
becoming payable on Lender’s written demand, which shall be given no fewer than
ten (10) days’ written notice.
 
1

--------------------------------------------------------------------------------


 
(c)  The Borrower further agrees that, if any payment made by the Borrower or
any other person is applied to this Debenture and is at any time annulled, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any property
hereafter pledged as security for this Debenture is required to be returned by
Lender to the Borrower, its estate, trustee, receiver or any other party,
including, without limitation, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Debenture (and such lien, security
interest or other collateral) shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of the Borrower in respect to the
amount of such payment (or any lien, security interest or other collateral
securing such obligation).
 
2

--------------------------------------------------------------------------------


 
(d)  All computations of interest shall be made by Lender on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a business day, such payment shall be made on the next succeeding
day and such extension of time shall in such case be included in the computation
of payment of interest.
 
(e)  The Borrower may prepay all or any part of the outstanding principal amount
of this Debenture, together with interest accrued, if any, excluding the
interest that was prepaid as described in Section 1 (a) above on the amount
prepaid through the date of prepayment, plus a premium, upon not fewer than ten
(10) trading days’ prior written notice to the Lender. In the event such
prepayment occurs prior to October 25, 2008, the amount paid shall be 125% of
the principal deemed prepaid, and in the event such prepayment occurs after
October 25, 2008, the amount paid shall be 140% of the principal deemed prepaid.
 
2.  Conversion.
 
(a)  The Lender shall have the option, at any time on or before the Maturity
Date, to convert the outstanding principal of this Debenture into fully-paid and
nonassessable shares of Borrower’s Common Stock at the rate per share equal to
the lowest of (i) the Fixed Conversion Price, (ii) the Lowest Fixed Conversion
Price or (iii) the Default Conversion Price (the "Conversion Rate"). As used
herein, the following terms have the following meanings:
 
(i)  Fixed Conversion Price means $.35.
 
(ii)  Lowest Fixed Conversion Price means the lowest price, conversion price or
exercise price set by the Borrower in, respectively, any equity financing
transaction, convertible security, or derivative instrument issued after the
date hereof.
 
(iii)  The Default Conversion Price means (if and so long as there exists an
Event of Default hereunder) 70% of the average of the three lowest closing
prices of the Common Stock during the twenty-day trading period immediately
prior to a notice of conversion.
 
(b)  In the event the Fair Market Value of the Common Stock for at least the
immediately preceding ten consecutive trading days prior to delivery of a
Borrower Conversion Notice (defined below) is not less than 175% of the
Conversion Rate in effect on the date of such Notice and if, but only if, on
such date a registration statement under the Securities Act of 1933, as amended,
is effective covering sales of the Common Stock issuable upon exercise of this
Debenture, then the Borrower may require the Lender to convert the remaining
principal amount outstanding of this Debenture by sending a notice (the
"Borrower Conversion Notice") to the Lender directing such conversion. In the
event such registration statement for any reason, whether by stop order, lapse
of time or other event, becomes ineffective or otherwise unavailable for the
sale of the Common Stock issuable upon conversion of this Debenture at any time
within ninety (90) days after such conversion, the Lender may deem the
conversion null and void and the Borrower shall, upon request of the Lender and
receipt of any stock certificates held by the Lender evidencing shares issued
upon such conversion, reissue this Debenture for the remaining principal amount
and pay any principal that would have been payable during such period, all as if
such conversion had not occurred.
 
3

--------------------------------------------------------------------------------


 
To exercise any conversion, the holder of this Debenture, either upon its own
election or following receipt of the Borrower Conversion Notice, shall surrender
the Debenture to the Borrower during usual business hours at the offices of the
Borrower, accompanied by a written notice in the form attached hereto as Exhibit
A, Notice of Conversion, and made a part hereof.


(c)  As promptly as practicable after the surrender of this Debenture by the
Lender, the Borrower shall deliver or cause to be delivered to the Lender,
certificates for the full number of Shares issuable upon conversion of this
Debenture, in accordance with the provisions hereof, together with a duly
executed new Debenture of the Borrower in the form of this Debenture for any
principal amount not so converted. Such conversion shall be deemed to have been
made at the time that this Debenture was surrendered for conversion and the
notice specified herein shall have been received by the Borrower.
 
(d)  The number of shares issuable upon conversion of this Debenture or
repayment by the Borrower in shares shall be proportionately adjusted if the
Borrower shall declare a dividend of capital stock on its capital stock, or
subdivide its outstanding capital stock into a larger number of shares by
reclassification, stock split or otherwise, which adjustment shall be made
effective immediately after the record date in the case of a dividend, and
immediately after the effective date in the case of a subdivision. The number of
shares issuable upon conversion of this Debenture or any part thereof shall be
proportionately adjusted in the amount of securities for which the shares have
been changed or exchanged in another transaction for other stock or securities,
cash and/or any other property pursuant to a merger, consolidation or other
combination. The Borrower shall promptly provide the holder of this Debenture
with notice of any events mandating an adjustment to the conversion ratio, or
for any planned merger, consolidation, share exchange or sale of the Borrower,
signed by the President and Chief Executive Officer of Borrower.
 
(e)  Percentage Cap. Notwithstanding the provisions of this Debenture, in no
event (except (i) as specifically provided in the Debenture as an exception to
this provision, (ii) during the forty-five (45) day period prior to the Maturity
Date, or (iii) while there is outstanding a tender offer for any or all of the
shares of the Borrower's Common Stock) shall the Lender be entitled to convert
this Debenture, or the Borrower have the obligation or option to issue shares
upon such conversion or in lieu of cash payments hereunder, to the extent that,
after such conversion or issuance the sum of (1) the number of shares of Common
Stock beneficially owned by the Lender and its affiliates, and (2) the number of
shares of Common Stock issuable upon the conversion of the Debenture with
respect to which the determination of the proviso is being made, would result in
beneficial ownership by the Lender and its affiliates of more than 4.99% (the
"Percentage Cap") of the outstanding shares of Common Stock (after taking into
account the shares to be issued to the Lender upon such conversion). For
purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 12(d) of the Securities
Exchange Act of 1934, as amended.
 
3.  Liability of the Borrower. The Borrower is unconditionally, and without
regard to the liability of any other person, liable for the payment and
performance of this Debenture and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Debenture or the
release, substitution, or addition of collateral for this Debenture. Each person
signing this Debenture consents to any and all extensions of time, renewals,
waivers, or modifications, as well as to release, substitution, or addition of
guarantors or collateral security, without affecting the Borrower’s liabilities
hereunder. Lender is entitled to the benefits of any collateral agreement,
guarantee, security agreement, assignment, or any other documents which may be
related to or are applicable to the debt evidenced by this Debenture, all of
which are collectively referred to as “Loan Documents” as they now exist, may
exist in the future, have existed, and as they may be amended, modified,
renewed, or substituted.
 
4

--------------------------------------------------------------------------------


 
4.  Representations and Warranties. The Borrower represents and warrants as
follows: (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada; (ii) the execution,
delivery and performance by the Borrower of this Debenture are within the
Borrower's powers, have been duly authorized by all necessary action, and do not
contravene (A) the Borrower's certificate of incorporation or by-laws or (B) (x)
any law or (y) any agreement or document binding on or affecting the Borrower,
(iii) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority, regulatory body or third person is
required for the due execution, delivery and performance by the Borrower of this
Debenture; (iv) this Debenture constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as enforcement hereof may be limited by bankruptcy, insolvency
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the applicability of general principles of equity; (v) the
Borrower has all requisite power and authority to own and operate its property
and assets and to conduct its business as now conducted and proposed to be
conducted and to consummate the transactions contemplated hereby; (vi) the
Borrower is duly qualified to conduct its business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by
it, or in which the transaction of its business makes such qualification
necessary; (vi) there is no pending or, to the Borrower 's knowledge, threatened
action or proceeding affecting the Borrower before any governmental agency or
arbitrator which challenges or relates to this Debenture or which may otherwise
have a material adverse effect on the Borrower; (viii) after giving effect to
the transactions contemplated by this Debenture, the Borrower is Solvent; (ix)
the Borrower is not in violation or default of any provision of (A) its
certificate of incorporation or by-laws, each as currently in effect, or (B) any
instrument, judgment, order, writ, decree or contract, statute, rule or
regulation to which the Borrower is subject, and (x) this Debenture is validly
issued, free of any taxes, liens, and encumbrances related to the issuance
hereof and is not subject to preemptive right or other similar right of members
of the Borrower, and (xi) the Borrower has taken all required action to reserve
for issuance such number of shares of Common Stock as may be issuable from time
to time upon conversion of this Debenture.
 
5.  Covenants. So long as any principal or interest is due hereunder and shall
remain unpaid, the Borrower will, unless the Lender shall otherwise consent in
writing:
 
(a)  Maintain and preserve its existence, rights and privileges;
 
(b)  Other than a bank financing (ie. revolving credit facility, note payable)
for up to $1,000,000, other borrowings that are secured by the current assets of
the Company (ie. receivables financing) or investment margin agreements, and as
further referenced in the Security Agreement, the Company will not incur any
indebtedness, other than indebtedness incurred in the ordinary course of
business or outstanding on the date hereof, unless such indebtedness is
subordinated to the prior payment in full of this Debenture on terms reasonably
satisfactory to the Lender;
 
5

--------------------------------------------------------------------------------


 
(c)  Not (i) directly or indirectly sell, lease or otherwise dispose of (A) any
of its property or assets other than in its ordinary course of business or (B)
substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower;
 
(d)  Give written notice to Lender upon the occurrence of an Event of Default
(as defined below) or any event but for the giving of notice or lapse of time,
or both, would constitute an Event of Default within five (5) Business Days of
such event;
 
(e)  Not use the proceeds from the issuance of this Debenture in any way for any
purpose that entails a violation of, or is inconsistent with, Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America.
 
(f)  Comply in all material respects with all applicable laws (whether federal,
state or local and whether statutory, administrative or judicial or other) and
with every applicable lawful governmental order (whether administrative or
judicial).
 
(g)  Not redeem or repurchase any of its capital stock;  
 
Not (i) make any advance or loan to any person, firm or corporation, except for
reasonable travel or business expenses advanced to the Company's employees or
independent contractors in the ordinary course of business, or (ii) acquire all
or substantially all of the assets of another entity;
 
(h)  Not prepay any indebtedness, except for trade payables incurred in the
ordinary course of the Borrower's business; and
 
(i)  Not take any action which would impair the rights and privileges of this
Debenture set forth herein or the rights and privileges of the holder of this
Debenture; and
 
(j)  Deliver to the Lender quarterly financial statements within thirty (30)
days after the end of each quarter in form, scope and substance satisfactory to
the Lender and annual audited financial statements within ninety (90) days after
the end of each fiscal year.
 
6.  Events of Default. Each and any of the following shall constitute a default
and, after expiration of a grace period, if any, shall constitute an “Event of
Default” hereunder:
 
(a)  the nonpayment of principal, late charges or any other costs or expenses
promptly when due of any amount payable under this Debenture or the nonpayment
by the Borrower of any other obligation to the Lender.
 
(b)  an Event of Default under this Debenture (other than a payment default
described above), [or any other failure of the Borrower to observe or perform
any present or future agreement of any nature whatsoever with Lender],
including, without limitation, any covenant set forth in this Debenture;
 
(c)  if Borrower shall commence any case, proceeding or other action: (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) the Borrower shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth; or (iv) the Borrower shall generally
not, or shall be unable to, pay its debts as they become due or shall admit in
writing its inability to pay its debts;
 
6

--------------------------------------------------------------------------------


 
(d)  any representation or warranty made by the Borrower or any other person or
entity under this Debenture or under any other Loan Documents shall prove to
have been incorrect in any material respect when made; or
 
(e)  an event of default or default shall occur and be continuing under any
other material agreement, document or instrument binding upon the Borrower
including, without limitation, any instrument for borrowed money in excess of
fifty thousand dollars ($50,000) (whether or not any such event of default or
default is waived by the holder thereof) and including, without limitation,
under any other Transaction Document (as defined in the Securities Purchase
Agreement);
 
(f)  the entry of any judgment against Borrower or any of its property for an
amount in excess of fifty thousand dollars ($50,000) that remains unsatisfied
for thirty (30) days;
 
(g)  any material adverse change in the condition or affairs (financial or
otherwise) of the Borrower shall occur which, in the sole opinion of the Lender,
increases its risk with respect to loans evidenced by this Debenture;
 
(h)  the sale of all or substantially all of the assets, or change in ownership
or the dissolution, liquidation, merger, consolidation, or reorganization of
Borrower without the Lender’s written consent.
 
7.  Lender’s Rights Upon Default. Upon the occurrence of any Event of Default,
the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Debenture and demand immediate payment in full, whereupon the outstanding
principal amount of the Debenture and all obligations of Borrower to Lender,
together with accrued interest thereon and accrued charges and costs, shall
become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and (b)
exercise all legally available rights and privileges.
 
8.  Default Interest Rate. Upon an Event of Default, without any further action
on the part of Lender, interest will thereafter accrue at the rate of eighteen
percent (18%) per annum (the “Default Rate”), until all outstanding principal,
interest and fees are repaid in full by Borrower.
 
7

--------------------------------------------------------------------------------


 
9.  Usury. In no event shall the amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permissible under applicable law. Any
excess amount of deemed interest shall be null and void and shall not interfere
with or affect the Borrower’s obligation to repay the principal of and interest
on the Debenture. This confirms that the Borrower and, by its acceptance of this
Debenture, the Lender intend to contract in strict compliance with applicable
usury laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.
 
10.  No Prepayment. This Debenture may not be prepaid in whole or in part, at
any time, without the prior written consent of the Lender except pursuant to the
provisions of section 1(e).
 
11.  Costs of Enforcement. Borrower hereby covenants and agrees to indemnify,
defend and hold Lender harmless from and against all costs and expenses,
including reasonable attorneys’ fees and their costs, together with interest
thereon at the Prime Rate, incurred by Lender in enforcing its rights under this
Debenture; or if Lender is made a party as a defendant in any action or
proceeding arising out of or in connection with its status as a lender, or if
Lender is requested to respond to any subpoena or other legal process issued in
connection with this Debenture; or reasonable disbursements arising out of any
costs and expenses, including reasonable attorneys’ fees and their costs
incurred in any bankruptcy case; or for any legal or appraisal reviews, advice
or counsel performed for Lender following a request by Borrower for waiver,
modification or amendment of this Debenture or any of the other Loan Documents.
 
12.  Governing Law. This Debenture shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that the Borrower may not assign this Debenture, in whole or
in part, by operation of law or otherwise, without the prior written consent of
the Lender. The Lender may assign or otherwise participate out all or part of,
or any interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Lender. This
Debenture, and any claims arising out of relating to this Debenture, whether in
contract or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.
 
13.  Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS DEBENTURE, OR
ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK, IN EACH CASE,
IN THE COUNTY OF NASSAU. THE BORROWER, BY THE EXECUTION AND DELIVERY OF THIS
DEBENTURE, EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS. THE
BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE OBTAINED BY THE
DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER AT THE ADDRESS
PROVIDED IN SECTION 16 OF THIS DEBENTURE. ASSUMING DELIVERY OF THE SUMMONS IN
ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF FORUM NON
CONVENIENS OR ANY SIMILAR BASIS.
 
8

--------------------------------------------------------------------------------


 
14.  Miscellaneous. (a) Borrower hereby waives protest, notice of protest,
presentment, dishonor, and demand. (b) Time is of the essence for each of
Borrower’s covenants under this Debenture. (c) The rights and privileges of
Lender under this Debenture shall inure to the benefit of its successors and
assigns. All obligations of Borrower in connection with this Debenture shall
bind Borrower’s successors and assigns, and Lender’s conversion rights shall
succeed to any successor securities to Borrower’s common stock. (d) If any
provision of this Debenture shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Debenture shall be construed as if such invalid or
unenforceable provision had never been contained herein. (e) The waiver of any
Event of Default or the failure of Lender to exercise any right or remedy to
which it may be entitled shall not be deemed a waiver of any subsequent Event of
Default or Lender’s right to exercise that or any other right or remedy to which
Lender is entitled. No delay or omission by Lender in exercising, or failure by
Lender to exercise on any one or more occasions, shall be construed as a waiver
or novation of this Debenture or prevent the subsequent exercise of any or all
such rights. (f) This Debenture may not be waived, changed, modified, or
discharged orally, but only in writing.
 
15.  Notice, Etc. Any notice required by the provisions of this Debenture will
be in writing and will be deemed effectively given: (a) upon personal delivery
to the party to be notified; (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day; (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:
 
If to the Borrower:


Future Now Group, Inc.
55 Washington Street, Suite 419
Brooklyn, NY. 11201
Attention: William E. Schloth, CFO
Facsimile Numbers: 203-659-1690


If to Lender:


Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road
Suite 206
Westbury, New York 11590
Attention: Howard Berger
Facsimile Number: (516) 228-8270
 
9

--------------------------------------------------------------------------------




or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties
 
16.  Definitions. As used herein, the term "Solvent" shall mean, with respect to
any person or entity on a particular date, that on such date (i) the fair value
of the property of such person or entity is not less than the total amount of
the liabilities of such person or entity, (ii) the present fair salable value of
the assets of such person or entity is not less than the amount required to pay
(E) the probable liability on such person's existing debts as they become
absolute and matured, (iii) such person or entity is able to realize upon its
assets and pay its debts and other liabilities, (iv) such person or entity does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such person or entity's ability to pay as such debts and liabilities
mature and (v) such person or entity is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such person's or entity's property would constitute unreasonably small
capital. As used herein, the term "Securities Purchase Agreement" shall mean the
Securities Purchase Agreement dated the date hereof among the Borrower, the
Lender and the other purchasers identified therein.
 
IN WITNESS WHEREOF, the undersigned has executed this Convertible Subordinated
Debenture as of the date first set forth above.

       
FUTURE NOW GROUP, INC.
 
   
   
    By:    

--------------------------------------------------------------------------------

    Its:    

--------------------------------------------------------------------------------

 

STATE OF _______________  
)
    ) ss:
COUNTY OF _____________
 
 
)

On this _____ day of October, 2007, before me, personally came Jeffrey
Eisenberg, to me known, who being by me duly sworn, did depose and say that he
resides in ____________________________________, that he is the President and
Chief Executive Officer of Future Now Group, Inc., the corporation described in
and which executed the above instrument; and that he signed his name by
authority of the board of directors of said corporation.
 

       
Notary Public
 

 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF CONVERSION


(to be signed upon conversion of the Debenture)



TO FUTURE NOW GROUP, INC.:


The undersigned, the holder of the foregoing Debenture, hereby surrenders such
Debenture for conversion into ______ shares of Common Stock of Future Now Group,
Inc., and requests that the certificates for such shares be issued in the name
of, and delivered to, _________________, whose address is
________________________________________.
 
 
Dated: _____________________



       
(signature)
         
(address)
 

 
 
11

--------------------------------------------------------------------------------

 
 